In an action to recover damages for malicious prosecution, plaintiffs appeal from so much of an order of the Supreme Court, entered in Nassau County on September 14, 1960, and in Suffolk County on September 21, 1960, as denied their motion: (1) to vacate a judgment of the Supreme Court, Suffolk County, entered May 21, 1958 upon default, dismissing the complaint; (2) to restore the action to the calendar; (3) to sever the action as' against defendant Frank Ambrose; and (4) to obtain a preference in trial. Order, insofar as appealed from, affirmed, without costs. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.